                        Case 1:19-cr-00386-PKC Document 1-1 Filed 05/03/19 Page 1 of 1 PageID #: 14

TO: Clerk's Office
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK



       APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL


                                                                                        A)If pursuant to a prior Court Order:
                                                                                        Docket Number of Case in Which Entered:_
UMTED STATErOF*A^WCA*                                                                   Judge/Magistrate Judge:
                                                                                        Date Entered:
-against-
                                                     1

MUSTAFA GOKLU
                                                    Docket Number
  also known as "Mustangy"


                                                                                        B)If a new application,the statute, regulation, or other legal basis that
SUBMITTED BY:Plaintiff_         Defendant       DDI ✓                                   authorizes filing under seal
Name: Francisco J. Navarro
Firm Name:United States Attorney's Office                                               Ongoing investigation and defendant is at large.
Address:    271 Cadman Plaza East
          Brooklyn. NY 11201
Phone Number: r7181254-6007                                                             ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address:francisco.navarro@usdoi.gov                                              AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                        THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                NO i/
If yes, state description of document to be entered on docket sheet:                    DATED: Brooklyn                              WYORK
                                                                                                  5/3/2019



                                                                                        U.S. DISTRICT JUDGE/ S. MAGISTRATE JUDGE

                                                                                        RECEIVED IN CLERK'S OFF:              /3/2019
                                                                                                                                     r5ATE
MANDATORY CERTIFICATION OF SERVICE:
A.)     A copy ofthis application either has been or will be promptly served upon all parties to this action, B.) Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:     ; or C.) ^ This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                          5/3/2019                           /s/Francisco J. Navarro
                             DATE                                       SIGNATURE
